808 S.W.2d 463 (1991)
SKYLINE EQUIPMENT COMPANY, INC., Petitioner,
v.
Patricia BYRD, Respondent.
No. D-0280.
Supreme Court of Texas.
April 3, 1991.
Deborah R. Sunderman, Corpus Christi, Mason L. Terry, Austin, for petitioner.
David J. Nagle, Austin, for respondent.
PER CURIAM.
Patricia Byrd received an electrical shock while working with a washing machine at her job. Byrd alleges that Skyline Equipment Company negligently installed or maintained this washing machine. Skyline denied these allegations and claimed that an independent contractor, Frank Muniz, maintained the machine. The county court at law granted Skyline's motion for summary judgment.
On appeal, Byrd argued that her summary judgment evidence raised a fact issue concerning whether Muniz was Skyline's employee or agent. 792 S.W.2d 195 (Tex. App.1990). In denying Skyline's application for writ of error, we neither approve nor disapprove any language of the court of appeals' opinion unnecessary to its holding.